DETAILED ACTION
This action is in response to the submission filed on 1/18/2021.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and columns 3 and 9 of U.S. Patent No. 9,846,839. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US 9,846,839
US 9,846,839
1. A system for making real-time predictions about the health, reliability, capacity and performance of a monitored system, comprising: 

a data acquisition component communicatively connected to a sensor configured to acquire real-time data output from the monitored system;

 a power analytics server communicatively connected to the data acquisition component, comprising: 

a virtual system modeling engine configured to generate predicted data output for the monitored system utilizing a virtual system model of the monitored system, wherein the virtual system model is built using current system components, operation parameters, and real-time system values as measured by the data acquisition component; 












an analytics engine configured to monitor the real-time data output and the predicted data output of the monitored system, and initiate a calibration and synchronization operation to update the virtual system model when a difference between the real-time data output and the predicted data output exceeds a threshold; and 













an adaptive prediction engine configured to forecast an aspect of the monitored system based on an adaptive neural network algorithm, and automatically self-adjust weighting factors of the adaptive neural network algorithm to minimize a measure of error between the real-time data output and a corresponding forecasted data output by the adaptive prediction engine, 

the neural network algorithm forecasting performance of at least one electrical power transmission system or at least one electrical power distribution system.
1. A system for making real-time forecasts of a monitored system, comprising: 



a data acquisition component communicatively connected to a sensor configured to acquire real-time data output from the monitored system; 

a power analytics server communicatively connected to the data acquisition component, comprising: 

a virtual system modeling engine configured to generate predicted data output for the monitored system utilizing a virtual system model of the monitored system; 



















an analytics engine configured to monitor the real-time data output and the predicted data output of the monitored system, and update the virtual system model based on the difference between the real-time data output and the predicted data output of the monitored system; 















an adaptive prediction engine configured to generate an estimated data output corresponding to the real-time data output based on a neural network algorithm, and minimize a measure of error between the real-time data output and the estimated data output by automatically self-adjusting internal weighting factors of the neural network algorithm, 

wherein said adjusting includes utilizing a back-propagation algorithm by continually adjusting network weights to minimize a sum-squared error function using the following formulation: E ⁡ ( w ij ) = 1 2 ⁢ .Math. p ⁢ .Math. j ⁢ ( target i p - out j ( 2 ) ) 2 , the adaptive prediction engine further configured to forecast at least one aspect of the monitored system based on the neural network algorithm; a client terminal communicatively connected to the power analytics server, the client terminal configured to display the at least one forecasted aspect; and 










a central analytics server configured to control an aspect of a monitored system, when its corresponding analytics server is out of operation, wherein the central analytics server is further configured to take over functionality of the analytics server and to modify operating parameters of one or more sensors that are interfaced with the monitored system.























Col. 9, lines 43-60, “the virtual system models described herein are updated and calibrated with the real-time system operational data to provide better predictive output values. A divergence between the real-time sensor output values and the predicted output values generate either an alarm condition for the values in question and/or a calibration request that is sent to the calibration engine 134”




Col. 3, lines 26-43, “Real-time data output is received from one or more sensors interfaced to the monitored system. Predicted data output is generated for the one or more sensors interfaced to the monitored system utilizing a virtual system model of the monitored system. The virtual system model of the monitored system is calibrated when a difference between the real-time data output and the predicted data output exceeds a threshold.”














Abstract, “he virtual system modeling engine generates predicted data output for the electrical system. The analytics engine monitors real-time data output and predicted data output of the electrical system. The adaptive prediction engine can be configured to forecast an aspect of the monitored system using a neural network algorithm. The adaptive prediction engine is further configured to process the real-time data output and automatically optimize the neural network algorithm by minimizing a measure of error between the real-time data output and an estimated data output predicted by the neural network algorithm.”
Claim 11:
A method for making real-time predictions about the health, reliability, and performance of a monitored system, comprising: 

providing a power analytics server communicatively connected to a data acquisition component, wherein the power analytics server comprises a virtual system modeling engine, an analytics engine, and an adaptive prediction engine; 


















the data acquisition component receiving real-time data output from the monitored system and transmitting to the power analytics server; 





the virtual system modeling engine generating predicted data output for the monitored system utilizing a virtual system model of the monitored system wherein the virtual system model is built using current system components, operation parameters, and real-time system values as measured by the data acquisition components; 












the analytics engine calibrating the virtual system model of the monitored system when a difference between the real-time data output and the predicted data output exceeds a threshold; 




the adaptive prediction engine forecasting an aspect of the monitored system based on an adaptive neural network algorithm; 


the adaptive prediction engine self-adjusting weighting factors of the adaptive neural network algorithm to minimize a measure of error between the real-time data output and a corresponding forecasted data output; and 

the neural network algorithm forecasting performance of at least one electrical power transmission system or at least one electrical power distribution system.
1. A system for making real-time forecasts of a monitored system, comprising: 





























a data acquisition component communicatively connected to a sensor configured to acquire real-time data output from the monitored system; a power analytics server communicatively connected to the data acquisition component, comprising: 

a virtual system modeling engine configured to generate predicted data output for the monitored system utilizing a virtual system model of the monitored system; 


















an analytics engine configured to monitor the real-time data output and the predicted data output of the monitored system, and update the virtual system model based on the difference between the real-time data output and the predicted data output of the monitored system; 

an adaptive prediction engine configured to generate an estimated data output corresponding to the real-time data output based on a neural network algorithm, and 

minimize a measure of error between the real-time data output and the estimated data output by automatically self-adjusting internal weighting factors of the neural network algorithm, 
































wherein said adjusting includes utilizing a back-propagation algorithm by continually adjusting network weights to minimize a sum-squared error function using the following formulation: E ⁡ ( w ij ) = 1 2 ⁢ .Math. p ⁢ .Math. j ⁢ ( target i p - out j ( 2 ) ) 2 , the adaptive prediction engine further configured to forecast at least one aspect of the monitored system based on the neural network algorithm; a client terminal communicatively connected to the power analytics server, the client terminal configured to display the at least one forecasted aspect; and a central analytics server configured to control an aspect of a monitored system, when its corresponding analytics server is out of operation, wherein the central analytics server is further configured to take over functionality of the analytics server and to modify operating parameters of one or more sensors that are interfaced with the monitored system.





Abstract, “The data acquisition component acquires real-time data output from the electrical system. The power analytics server is comprised of a virtual system modeling engine, an analytics engine, an adaptive prediction engine. The virtual system modeling engine generates predicted data output for the electrical system. The analytics engine monitors real-time data output and predicted data output of the electrical system. The adaptive prediction engine can be configured to forecast an aspect of the monitored system using a neural network algorithm.”











Col. 9, lines 43-60, “the virtual system models described herein are updated and calibrated with the real-time system operational data to provide better predictive output values. A divergence between the real-time sensor output values and the predicted output values generate either an alarm condition for the values in question and/or a calibration request that is sent to the calibration engine 134”































Abstract, “virtual system modeling engine generates predicted data output for the electrical system. The analytics engine monitors real-time data output and predicted data output of the electrical system. The adaptive prediction engine can be configured to forecast an aspect of the monitored system using a neural network algorithm. The adaptive prediction engine is further configured to process the real-time data output and automatically optimize the neural network algorithm by minimizing a measure of error between the real-time data output and an estimated data output predicted by the neural network algorithm.”




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-11, 13-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0123600 (“Brunell”) in view of 2004/0249775 (“Chen”), further in view of “A Self-Learning Neural Network Chip with 125 Neurons and 10K Self-Organization Synapses” (“Arima”).
Regarding claims 1, and 11, Brunell discloses:
A system for making real-time predictions about the health, reliability, capacity and performance of a monitored system (Brunell: Abstract), comprising: 

a data acquisition component communicatively connected to a sensor configured to acquire real-time data output from the monitored system (Brunell: paras [0033], “make predictions or corrections based on engine sensor data”; para [0039], “the parameter estimator may work in real-time on both transient information and steady state information”; Abstract, “This model and control may be updated in real-time to account for engine-to-engine variation, deterioration, damage, faults and/or failures using optimal corrective control action command(s).”); 

a power analytics server communicatively connected to the data acquisition component, comprising: a virtual system modeling engine configured to generate predicted data output for the monitored system utilizing a virtual system model of the monitored system (Brunell: para [0005], “models, optimizations, objective functions, constraints and/or parameters in the control system modify, update and/or reconfigure themselves whenever any engine component or system moves away from nominal so that as much performance and/or operability as possible can be regained… update themselves in real-time, and in some embodiments the systems and methods are automated using a computer. Embodiments of the systems and methods of this invention may take information about detected deterioration, faults, failures and damage and incorporate such information into the models, optimizations, objective functions, constraints and/or parameters in the control system to allow the control system to take optimized action given the current engine condition.”; para [0011], “adaptive model-based control systems and methods that comprise a system model, estimators, model-based diagnostics, and a model-based control(s) or model-predictive control(s). Physics-based models and empirical models provide analytical redundancy of sensed engine parameters, and access to unmeasured parameters, for control and diagnostics purposes. These models also predict future behavior of the system”), wherein the virtual system model is built using current system components, operation parameters, and real-time system values as measured by the data acquisition component (Brunell: para [0005], “update themselves in real-time …may take information about detected deterioration, faults, failures and damage and incorporate such information into the models, optimizations, objective functions, constraints and/or parameters in the control system to allow the control system to take optimized action given the current engine condition” para [0011], “adaptive model-based control systems and methods that comprise a system model, estimators, model-based diagnostics, and a model-based control(s) or model-predictive control(s). Physics-based models and empirical models provide analytical redundancy of sensed engine parameters, and access to unmeasured parameters, for control and diagnostics purposes”);

an analytics engine configured to monitor the real-time data output (Brunell: claim 2, “wherein obtaining information about the current state of the engine comprises obtaining information about at least one of: the engine, an engine component, an engine system, an engine system component, an engine control system, …a sensor, a monitor, a sensing system…”) and the predicted data output of the monitored system (Brunell: paragraphs [0034], “Model predictive controls are ideal for such environments because they can specifically handle the nonlinearities, and both the input and output constraints of many variables, all in a single control formulation. Model predictive controls are full state feedback controls that use a model of the process/system/component to predict the output up to a certain instant of time, based on the inputs to the system and the most recent process measurements. A flowchart showing the basic steps followed by a model-predictive controller as used in embodiments of this invention is shown in FIG. 2. The main idea in model-predictive controls is to use the model predictions of the performance over the next time interval”), and initiate a calibration and synchronization operation to update the virtual system model (Brunell: Abstract, paragraphs [0048], “the model-based control system may be automatically reconfigured (i.e., updated) to account for such deterioration, faults, failures and/or damage”; para [0053], “a) obtaining information about the current state of the engine; b) updating model data information about the engine in a model in an adaptive model-based control system to reflect the current state of the engine; c) comparing the information about the current state of the engine with the model data information about the engine in the model; d) diagnosing sensor, actuator, engine, and subsystem information and passing any updated information to a master mode selector and a reconfigurable control”); and

an adaptive prediction engine configured to forecast an aspect of the monitored system based on an adaptive neural network algorithm (Brunell: para [011], “adaptive model-based control systems and methods that comprise a system model, estimators, model-based diagnostics, and a model-based control(s) or model-predictive control(s). Physics-based models and empirical models provide analytical redundancy of sensed engine parameters, and access to unmeasured parameters, for control and diagnostics purposes. These models also predict future behavior of the system”; claim 3, “the adaptive model-base control system comprises at least one of: .. a neural network model”), and automatically minimize a measure of error between the real-time data output and a corresponding forecasted data output by the adaptive prediction engine (Brunell: para [0039], “A parameter estimator estimates and modifies parameters in the engine model so as to reduce the error between the engine sensors and the model sensors. This is called tracking the model to the engine. FIG. 4 depicts one example of a model being tracked to the engine. This figure shows that the nominal model data has a large percentage deviation from the engine data 40, and that after tracking, the error between the engine data and the model data is significantly reduced 42”), 


Brunell does not teach:
when a difference between the real-time data output and the predicted data output exceeds a threshold;

self-adjust weighting factors of the adaptive neural network algorithm;

forecasting performance of at least one electrical power transmission system or at least one electrical power distribution system;

Brunell does not teach but Chen does teach:
when a difference between the real-time data output and the predicted data output exceeds a threshold (Chen: Fig. 4, “Control Threshold”);

performance of at least one electrical power transmission system or at least one electrical power distribution system (Chen: Abstract, “optimizing the performance of a power generation and distribution system by forecasting very short term load forecasts through the use of historical load data, demand patterns and short term load forecasts”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Brunell (directed to real-time predictions about system performance) with Chen (directed to control thresholds in a power distribution system) and arrived at real-time predictions about system performance with control thresholds in a power distribution system. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire for a “system which optimizes the performance of a power system performance by predicting in the short term the expected demand energy” (Chen: paragraph [0010]).

Brunell and Chen do not teach but Arima does teach:
self-adjust weighting factors of the adaptive neural network algorithm (Arima: I. Introduction, “2) self-adjustment, 3) a compact neural network system”);

Accordingly, it would have been obvious to one of ordinary skill in the art to combine the self-adjusting weighting factors of Arima with the method of Brunell and Chen, because “The on-chip learning scheme of the neural network chip allows the self-adjustment within the chip and wider design margin. That allows the analog-type synapse and simple weight modifier circuit to be employed because precise device parameter matching becomes unnecessary. Also a simplified learning algorithm leads to digital learning control and units with selectable learning mode. All these factors make up the self-learning neural network chip, which can be used in many application fields in the future” (Arima: Conclusion).

Regarding claim 2, Brunell, Chen and Arima teach:
The system of claim 1, wherein the adaptive prediction engine is further configured to forecast the aspect of the monitored system when subjected to a simulated contingency event (Brunell: paragraph [0010], “in-flight mishaps. This will lead to a reduction of loss of thrust or loss of power control events, increased engine survivability, and increased engine operating time in the presence of deterioration, faults, failures and/or damage.”; para [0011], “Model-predictive control maintains robust, high-performance control of the engine in the presence of component and/or system deterioration, faults, failures and/or damage and mission segment-specific operational goals, using the predictive capabilities of the model and information from the model-based diagnostics”; para [0038], “The model should preferably reveal current information about how a particular engine is running at a given time. This allows the future behavior of the engine to be more accurately predicted, and allows smaller faults or damage levels of the engine to be detected.”;  faults, failures/damage are contingency events).

Regarding claim 3, Brunell, Chen and Arima teach:
The system of claim 2, wherein the contingency event relates to an event that causes the measured values in a monitored system to rise above or fall below predefined values, 

wherein the event includes electrical load shedding, electrical load adding, decrease in electrical power supply, and/or loss or weakening of distribution infrastructure to an electrical system (Brunell: para [0011], “Model-predictive control maintains robust, high-performance control of the engine in the presence of component and/or system deterioration, faults, failures and/or damage and mission segment-specific operational goals, using the predictive capabilities of the model and information from the model-based diagnostics”).

Regarding claims 4 and 13, Brunell, Chen and Arima teach:
The system of claim 1, wherein the monitored system is selected from the group consisting of an electric power grid, the electrical power transmission system, a microgrid, a data center and any other electrical systems used to distribute or transmit power (Chen: Abstract, “optimizing the performance of a power generation and distribution system by forecasting very short term load forecasts through the use of historical load data, demand patterns and short term load forecasts”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Brunell (directed to real-time predictions about system performance) with Chen (directed to control thresholds in a power distribution system) and arrived at real-time predictions about system performance with control thresholds in a power distribution system. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire for a “system which optimizes the performance of a power system performance by predicting in the short term the expected demand energy” (Chen: paragraph [0010]).

Regarding claims 5 and 15, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is a predicted capability of the monitored system to maintain system outputs sufficient (Chen: para [0010], “which optimizes the performance of a power system performance by predicting in the short term the expect demand energy. The present invention is a solution to the needs of energy producers which must control their production capacity to meet regulatory requirements and to minimize costs and optimize profitability by utilizing field data, historical load and forecast data as well forecasts from other forecasting techniques.”; optimized would be ‘sufficient’) to allow the system to transmit and distribute the amount of power the monitored system was designed for (Chen: Abstract, “optimizing the performance of a power generation and distribution system by forecasting very short term load forecasts through the use of historical load data, demand patterns and short term load forecasts”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Brunell (directed to real-time predictions about system performance) with Chen (directed to control thresholds in a power distribution system) and arrived at real-time predictions about system performance with control thresholds in a power distribution system. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire for a “system which optimizes the performance of a power system performance by predicting in the short term the expected demand energy” (Chen: paragraph [0010]).

Regarding claims 6 and 16, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is a predicted maximum output value, wherein the predicted maximum output value does not cause damage to the system or attached devices (Brunell: para [0010], “the objectives include attempting to maximize or minimize thrust, power, electricity, specific fuel consumption, part life, stress, temperatures, pressures, ratios of pressures, speed, actuator commands, flows, dollars, costs, and the like. This will lead to longer engine run times, fuel savings, increased transient performance, increased parts life, and/or lower costs for operating the engines. If the operability-optimizing mode is selected, the objectives include attempting to manage stall margin, increase operability, and prevent in-flight mishaps”).

Regarding claims 7 and 17, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is a predicted minimum output value, wherein the predicted minimum output value does not cause damage to the system or attached devices (Brunell: para [0010], “the objectives include attempting to maximize or minimize thrust, power, electricity, specific fuel consumption, part life, stress, temperatures, pressures, ratios of pressures, speed, actuator commands, flows, dollars, costs, and the like. This will lead to longer engine run times, fuel savings, increased transient performance, increased parts life, and/or lower costs for operating the engines. If the operability-optimizing mode is selected, the objectives include attempting to manage stall margin, increase operability, and prevent in-flight mishaps”).

Regarding claims 9 and 19, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is a predicted ability of an electrical
system to maintain full availability of a total power capacity based on current system components, internal operational parameters, external operational parameters, and real-time system values, and/or a predicted ability of the electrical system to withstand the simulated contingency event that results in stress to the electrical system (Brunell: para [0010], “the objectives include attempting to maximize or minimize thrust, power, electricity, specific fuel consumption, part life, stress, temperatures, pressures, ratios of pressures, speed, actuator commands, flows, dollars, costs, and the like. This will lead to longer engine run times, fuel savings, increased transient performance, increased parts life, and/or lower costs for operating the engines. If the operability-optimizing mode is selected, the objectives include attempting to manage stall margin, increase operability, and prevent in-flight mishaps”; predicting longer engine run times and increase parts life is predicting the withstanding of stress events).

Regarding claims 10 and 20, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is a predicted utilization of the total power capacity of an electrical system (Brunell: para [0034], “power levels experienced during operation”; para [0011], “Model-predictive control maintains robust, high-performance control of the engine in the presence of component and/or system deterioration, faults, failures and/or damage and mission segment-specific operational goals, using the predictive capabilities of the model and information from the model-based diagnostics”).

Regarding claim 14, Brunell, Chen and Arima teach:
The method of claim 11, wherein the virtual system model is built using current system components, operational parameters, and real-time system values as measured by the data acquisition component (Brunell: para [0005], “update themselves in real-time …may take information about detected deterioration, faults, failures and damage and incorporate such information into the models, optimizations, objective functions, constraints and/or parameters in the control system to allow the control system to take optimized action given the current engine condition” para [0011], “adaptive model-based control systems and methods that comprise a system model, estimators, model-based diagnostics, and a model-based control(s) or model-predictive control(s). Physics-based models and empirical models provide analytical redundancy of sensed engine parameters, and access to unmeasured parameters, for control and diagnostics purposes”).


Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0123600 (“Brunell”) in view of 2004/0249775 (“Chen”), further in view of “A Self-Learning Neural Network Chip with 125 Neurons and 10K Self-Organization Synapses” (“Arima”), further in view of “Development of Renewable Energy in Open Electricity Markets” (“Ngan”)
Regarding claims 8 and 18, Brunell, Chen and Arima teach:
The system of claim 1, wherein the forecasted aspect is based on current system components, internal operational parameters, external operational parameters (Brunell: Fig. 5, “Estimated Internal states”, “Gas Turbine Engine” “Sensors”, “Actuators” “Dynamics”, “measurements”, “expected measurements”; elements in figure 5 are internal/external parameters with components), and real-time system values (Brunell: para [0007], “These adaptive model-based control systems may detect deterioration, faults, failures and/or damage, and then take such information and incorporate it into the models, optimizations, objective functions, constraints and/or parameters in the control system, preferably in real-time”).

Brunell, Chen and Arima do not teach but Ngan does teach:
wherein the forecasted aspect is a predicted total power capacity (Ngan: page 3, “a predicted total capacity of 75,000 MW”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Brunell, Chen and Arima (directed to real-time predictions about system performance) with Ngan (directed to predicted total capacity) and arrived at real-time predictions about system performance with predicted total capacity. One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire for performance and operability of an electrical power system can be optimized under normal failed and, or damaged operation. 




Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0123600 (“Brunell”) in view of 2004/0249775 (“Chen”), further in view of “A Self-Learning Neural Network Chip with 125 Neurons and 10K Self-Organization Synapses” (“Arima”), further in view of “Concepts of Undervoltage Load Shedding for Voltage Stability” (“Taylor”) .
Regarding claim 12, Brunell teaches:
The method of claim 11, further comprising the adaptive prediction engine forecasting the aspect of the monitored system by running an analysis of the calibrated virtual system model under a contingency event (Brunell: paragraph [0010], “in-flight mishaps. This will lead to a reduction of loss of thrust or loss of power control events, increased engine survivability, and increased engine operating time in the presence of deterioration, faults, failures and/or damage.”; para [0011], “Model-predictive control maintains robust, high-performance control of the engine in the presence of component and/or system deterioration, faults, failures and/or damage and mission segment-specific operational goals, using the predictive capabilities of the model and information from the model-based diagnostics”; para [0038], “The model should preferably reveal current information about how a particular engine is running at a given time. This allows the future behavior of the engine to be more accurately predicted, and allows smaller faults or damage levels of the engine to be detected.”;  faults, failures/damage are contingency events), 


Brunell does not teach but Taylor does teach:
wherein the contingency event relates to execution of a start-up sequence for a component of an electrical system, electrical load shedding (Taylor: Introduction, “undervoltage load shedding is that load will be lost anyway during abnormal voltage - because of contactor dropout, discharge lighting extinction, or electronic power supply shutdown. It is better to have the load shedding under utility control”; Abstract, “Undervoltage load shedding is an economical
solution (or partial solution) to the voltage stability challenges facing electric utilities. Simulations, for an equivalent system and for large scale representation of the Puget
Sound (Seattle) area of the Pacific Northwest, lead to several concepts for an undervoltage load shedding program”), electrical load adding, loss of an electrical power supply, loss of distribution infrastructure to the electrical system, critical clearing time of a tripped circuit breaker within the electrical system, and/or a change in protective device operations.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Brunell, Chen and Arima (directed to real-time predictions about system performance) with Taylor (directed to electrical load shedding). One of ordinary skill in the art would have been motivated to make such a combination motivated by the desire for performance and operability of an electrical power system can be optimized under normal failed and, or damaged operation.


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Development of an artificial neural network-based software for prediction of power plant canal water discharge temperature”: Back propagation neural network architectures were trained using plant operating data with an ‘off-set’ component. The artificial intelligence models produced reasonable trends for year-round prediction and different operational scenarios.
“Electric Load Forecasting Using An Artificial Neural Network”: This paper presents an artificial neural network(ANN) approach to electric load forecasting. The ANN is used to learn the relationship among past, current and future temperatures and loads. In order to provide the forecasted load, the ANN interpolates among the load and temperature data in a training data set.
“Designing a neural network for forecasting financial and economic time series”: The objective of this paper is to provide a practical introductory guide in the design of a neural network for forecasting economic time series data. An eight-step procedure to design a neural network forecasting model is explained including a discussion of tradeoffs in parameter selection, some common pitfalls, and points of disagreement among practitioners.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148